_ Case 2:19-cv-14355-KMM Document1 Entered on FLSD Docket 09/25/2019 Page 1of5

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CaseNo. 2 /9- CV" /Y ASS

 

 

CHRISTOPHER KOCH,
Plaintiff,
vs.
SOUTHERN DELI PROVISIONS.,
A Florida Limited Liability Company,
Defendant.
/
COMPLAINT

Plaintiff, CHRISTOPHER KOCH (hereafter “KOCH”), by and through his undersigned counsel,
hereby sues Defendant, SOUTHERN DELI PROVISIONS, (hereafter "SDP"), a Florida Limited Liability
Company, and alleges as follows:

Nature of Action

1, This is an action for recovery of unpaid overtime compensation owed to
Plaintiff pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 ef seq. (‘the FLSA” as
amended (“FLSA”).

Jurisdiction and Venue

2. Jurisdiction in this Court is proper as Plaintiff's claim is brought pursuant
to the FLSA to recover unpaid overtime, liquidated damages and reasonable attorney’s fees and
costs. Jurisdiction over this action is founded upon § 216(b) of the FLSA [29 U.S.C. 216(b)].

3. The acts and omissions that give rise to this action occurred in Lake Park,
Florida. Venue is therefore proper in the United States District Court for the Southern District of

Florida pursuant to 28 U.S.C. § 1391(b) and 28 U.S.C. § 1331.
_ Case 2:19-cv-14355-KMM Document1 Entered on FLSD Docket 09/25/2019 Page 2 of 5

Christopher Koch v. Southern Deli Provisions
Case No.
Page 2

 

Parties
4, At all times material hereto, KOCH was and is a resident of Martin
County, Florida.
5. During KOCH’S employment he performed duties as a food delivery
driver throughout the State of Florida. KOCH was employed fulltime from on or about January

of 2015 through on or about May, 2019.

6. At all times material hereto, SDP was a Florida corporation doing business
throughout Florida.
7. At all times material hereto, SDP was engaged in the food delivery service

business delivering lunch meats/cold cuts to deli’s and other food establishments in Florida.

8. At all times material hereto, SDP possessed control over terms and
conditions of Plaintiff's employment.

9. At all times material hereto, SDP employed Plaintiff and regularly was
engaged in interstate commerce.

10. At all times material hereto, SDP had annual gross sales or business done
of not less than $500,000.00. By reason of the foregoing, SDP was and is an enterprise engaged
in commerce as defined by § 203(r) and (s) of the FLSA.

11. At all times material hereto, SDP employed employees, including KOCH,
who regularly were and are individually engaged in interstate commerce.

12. Venue is proper in this Court as the unlawful employment practices

complained of herein occurred and/or were committed in the Southern District of Florida, and
_ Case 2:19-cv-14355-KMM Document1 Entered on FLSD Docket 09/25/2019 Page 3 of 5

Christopher Koch v. Southern Deli Provisions
Case No.
Page 3

 

Defendants were and continue to be engaged in business enterprises in the Southern District of
Florida.
13. Defendant’s business activities involved those to which the FLSA applies.
General Allegations

14. KOCH was hired as a delivery driver for SDP in 2015 for the purpose of
delivering food for the company throughout the state of Florida.

15. At all times material hereto, the relevant time period was from June of
2017 through October of 2018.

16. During the relevant time period, KOCH was a non-exempt employee of
SDP.

17. KOCH was hired to work four (4) days a week and was to be paid
$200/day regardless of how many hours he worked per day.

18. KOCH worked out of the Lake Park, Florida office travelling to different
locations in Florida on a daily basis including but not limited to Key West, Tampa, Santa Belle,
and Melbourne.

19. Asa result of KOCH having to travel to multiple cities on any given day,
he worked in excess of forty hours in several work weeks during the relevant time period.

20. At all times material hereto, KOCH was driving a vehicle whose gross

vehicle weight was 10,000 pounds or less.
_ Case 2:19-cv-14355-KMM Document1 Entered on FLSD Docket 09/25/2019 Page 4 of 5

Christopher Koch v. Southern Deli Provisions
Case No.
Page 4

 

21. That the vehicle that KOCH drove during all relevant times had a gross
vehicle weight of 9,900 pounds displayed on the door.

22. At all times material hereto, KOCH fell under the small vehicle exception.

23. SDP failed to pay overtime compensation for all hours worked in excess
of forty per work week. This resulted in the failure to pay KOCH overtime compensation as
required by the FLSA in work weeks in which he worked in excess of forty hours per week.

24. | SDP’s failure to pay KOCH overtime continued from the beginning of his
employment until December of 2018, when SDP forced KOCH to change to a heavier vehicle
thereby making him an exempt employee from that time forward.

Unpaid Overtime Claim of Plaintiff

25. | KOCH hereby incorporates paragraphs 1 through 23 of this Complaint by
reference.

26. KOCH had in several work weeks during his employment worked in
excess of forty hours per week for SDP. In these work weeks, KOCH was not paid overtime
compensation by SDP as is required by the FLSA.

27. Asadirect and proximate result of SDP’s underpayment of wages, KOCH
has been damaged in the loss of wages, and has incurred and is incurring costs and reasonable

attorney’s fees.
, Case 2:19-cv-14355-KMM Document1 Entered on FLSD Docket 09/25/2019 Page 5 of 5

Christopher Koch v. Southern Deli Provisions
Case No.
Page 5

 

28. SDP’s failure to pay overtime was deliberate, willful and without any
legal justification. Consequently, KOCH is entitled to liquidated damages in an amount equal to
the underpayment of overtime compensation.

WHEREFORE, KOCH demands judgment against SDP for compensatory damages
(unpaid overtime), liquidated damages (double damages) and attorney’s fees and costs pursuant

to the FLSA, and such other relief as this Court deems just and proper.

Demand for Jury Trial

Plaintiff demands trial by jury of all issues so triable.

The Lewis Law Group, P.A.
Attorney for Plaintiff

1115 East Ocean Boulevard
Stuart, Florida 34996

Phone (772) 286-7861

Fax (772) 288-2013

By:___/s/ Christopher T. Lewis,
Christopher T. Lewis, Esquire
Fla. Bar No. 0012589
